Citation Nr: 1744522	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-12 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from May 1968 to May 1971, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2016. 

This appeal was previously before the Board in June 2016 and January 2017 and remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's hypertension was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

In the Veteran's September 2011 statement in support of his claim, he contends that he started suffering from hypertension while on active duty and it continued over the years.  In his December 2012 notice of disagreement, he contends that the records received by VA from 2005 forward showed normal blood pressure due to his taking Lisinopril.  At the February 2014 VA examination, the Veteran reported that he started medication for hypertension around 1997 and continued to require medication for hypertension.  The Veteran also contends that his hypertension is secondary to his service-connected PTSD, headaches, and cataracts, and the medications he takes to treat these service-connected conditions.  He testified that he had been treated for hypertension through Princeton Hospital since the 1970s or 1980s.  He testified that he takes sumatriptan, hydrocodone, topiramate, and citalopram hydrobomide for PTSD and headaches.  See December 2012 notice of disagreement; March 2016 Board hearing transcript, pp.12-13;  November 2016 appellant's post-remand brief; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As an initial matter, the Board notes that in a September 2011 statement in support of claim and authorization and consent to release information to the Department of Veterans Affairs, the Veteran reported treatment for hypertension from Dr. Sidney A. Mitchell in Fultondale, Alabama 35068 from March 1972 to May 1973.  The Veteran reported that Dr. Sidney A. Mitchell is deceased.  These records are not contained in the claims file.  The Board notes that the Authorization did not provide the full address to contact to obtain these records from the deceased Dr. Mitchell.  Pursuant to a January 2017 remand directive, the RO sent a January 2017 letter to the Veteran requesting the Veteran to advise the RO of any recent private treatment he had received, to include records from Dr. Sidney A. Mitchell in Fultondale, Alabama.  The Veteran did not respond with any information regarding Dr. Mitchell.  The VA's duty to assist is not a one-way street, and a Veteran cannot wait for assistance when he has information essential to the adjudication of his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As the RO does not have complete contact information for Dr. Mitchell and the Veteran failed to provide this information, the Board finds that appellate review may proceed without these records.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection for certain diseases may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  Presumed exposure to an herbicide (Agent Orange) applies for a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, that included service in the Republic of Vietnam or other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  The Veteran's service in the Republic of Vietnam has been confirmed; thus, the Veteran is presumed to have been exposed to Agent Orange.  However, the Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  Hypertension is not a condition recognized as having a positive association with exposure to herbicides.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that a claimant is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).
Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

VA and private treatment records show that the Veteran has a current diagnosis of hypertension.

The Board notes that in a September 2011 statement, the Veteran contended that he started suffering from hypertension while on active duty and it continued over the years.  However, the service treatment records show no hypertension during service.  See Gardin v. Shinseki, 613 F.3d 1374, 1379-80 (Fed. Cir. 2010) (approving the Board's analysis where it found the Veteran's lay statements not credible because they were contradicted by contemporaneous SMRs).

Additionally, the claims file contains no medical evidence showing that the Veteran's hypertension manifested within one year of his service discharge in May 1971.  The earliest medical evidence of a diagnosis of hypertension is in a March 2002 private treatment record.  The Board acknowledges that the Veteran testified that he had been treated for hypertension through Princeton Hospital since the 1970s or 1980s.  See March 2016 Board hearing transcript, p. 13.  However, the RO requested records from Princeton Medical Center in August 2016 and received a September 2016 reply that these records were unavailable as it was beyond the ten year retention period, and the Veteran was informed of this negative reply.  The Board did receive medical records from the Simon Williamson Clinic in Princeton; however, the earliest treatment record is dated in 2004.

The February 2014 VA examiner determined the Veteran had a diagnosis of hypertension since 1997 or 1998.  She determined the that it was less likely than not due to the Veteran's service-connected PTSD and noted that he was not aware of any peer reviewed literature indicating that PTSD causes hypertension and that hypertension is common among men in their 60s, particularly African American men.  

The examiner provided an addendum opinion in August 2016 in which she determined there were no treatment records to indicate that the Veteran's hypertension was diagnosed within a year of discharge from the military; the Veteran's service treatment records show normal blood pressure readings throughout military service; review of current medical literature shows that PTSD, headaches, cataracts, and medications used to treat them do not cause or aggravate hypertension; there is no consensus medical opinion which indicates that PTSD causes or aggravates hypertension; and hypertension is well known to be more common when one ages, is African American, or overweight and the Veteran is all three with BSA over 25.   The examiner provided an October 2016 addendum opinion stating that the Veteran's hypertension was neither caused nor aggravated by herbicide exposure during military service as hypertension is not a presumptive diagnosis for Veteran's exposed to herbicides and there is no medical literature which indicates that herbicide exposure causes or aggravates hypertension.

After a review of the records, the same examiner provided negative nexus opinions for direct and secondary service connection in February 2017 and July 2017. 

The only evidence that the Veteran's hypertension was onset in service, was onset within one year of service, or is related to his service or a service-connected disability are the lay statements of the Veteran.  The Board finds that the question regarding the potential relationship between the Veteran's hypertension and his service to be complex in nature.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011), the Veteran is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran does not possess the medical knowledge to diagnose hypertension or attribute his hypertension to his military service or a service-connected disability.  Therefore, the Veteran is not competent to diagnose hypertension during or one year after service or contend that his hypertension is related to a service-connected disability.

In sum, the most probative evidence of record shows that the Veteran's hypertension is not related to service or a service-connected disability.  Accordingly, the preponderance of the evidence is against the claim, and service connection for a hypertension is denied.  


ORDER

Service connection for hypertension is denied.





____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


